Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) MONTHLY OPERATING REPORT FOR THE PERIOD ENDING JANUARY 5, 2008 TABLE OF CONTENTS Statement/Report Page Number Monthly Operating Summary Report/Debtor Questionnaire 2 Consolidated Statement of Operations 3 Consolidated Balance Sheet 4 Consolidated Statement of Cash Flows 5 Allocation of Disbursements among Legal Entities 6 Payments to taxing authorities 7 Accounts receivable and post-petition payable agings 8 Asset Sales 9 Page 1 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Monthly Operating Summary Report/Debtor Questionnaire For the fiscal month ended January 5, 2008 (in 000's) Monthly Consolidated Financial Data March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 Sales 65,839 27,876 23,922 17,668 18,508 26,043 25,099 27,065 31,106 Consolidated expenses 21,626 10,817 10,168 7,398 9,443 11,468 9,883 10,012 11,956 Income (loss) before interest, restructuring, tax & reorg 10,337 (1,063) (4,067) 633 (1,162) 454 2,058 1,348 77 Reorganization items 5,340 2,129 2,988 1,483 1,773 1,844 1,685 1,050 1,366 Net Income (loss) 4,424 (3,453) (7,214) (1,367) (3,328) (1,739) 2 (17) (1,569) REQUIRED INSURANCE MAINTAINED EXPIRATION Are all accounts receivable being collected within terms? No AS OF SIGNATURE DATE DATE Are all post-petition liabilities, including taxes, being paid within terms? Yes Have any pre-petition liabilities been paid? Yes PROPERTY/CASUALTY YES (X) NO () 5/4/2008 If so, describe: Pursuant to court order GENERAL LIABILITY YES (X) NO () 5/4/2008 Are all funds received being deposited into DIP bank accounts? Yes VEHICLE YES (X) NO () 5/4/2008 Are all funds being disbursed from DIP bank accounts? Yes WORKER'S COMPENSATION YES (X) NO () 5/4/2008 Were any assets disposed outside of the normal course? Yes EXECUTIVE PROTECTION (D&O) YES (X) NO () 5/4/2008 Were all proceeds from asset sales deposited in DIP bank accounts? Yes If so, describe: Pursuant to court order Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? No plan confirmed Are all post-petition tax returns being filed timely? Yes Note: The Debtors note that all federal and state income tax returns with due dates subsequent to February 2007 have been filed except for one state which is being held per the advice of counsel. Have all bank accounts been reconciled as of the period end? Yes Note: The Debtors note that the reconciliation of certain store-level accounts occurs historically at mid-month for the previous month. ATTORNEY NAME:Robert J. Dehney FIRM NAME:Morris, Nichols, Arsht and Tunnell ADDRESS:1201 North Market Street, P.O. Box 1347 I certify under penalty of perjury that the following Monthly Operating Report, plus attachments, is true and correct to the best of my knowledge. CITY, STATE, ZIP: Wilmington, DE 1989901347 TELEPHONE: (302) 658-9200 /s/Larry D. Fair Larry D. Fair Chief Accounting Officer January 31, 2008 Page 2 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Operations For the fiscal month ended January 5, 2008 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 Sales 65,839 27,876 23,922 17,668 18,508 26,043 25,099 27,065 31,106 Cost of goods sold 33,876 18,122 17,821 9,637 10,227 14,121 13,158 15,705 19,073 Gross profit 31,963 9,754 6,101 8,031 8,281 11,922 11,941 11,360 12,033 Selling, general and administrative expense (SG&A) 21,139 10,407 9,780 7,125 9,173 11,126 9,621 9,720 11,569 Depreciation and amortization 487 410 388 273 270 342 262 292 387 Operating income (loss) 10,337 (1,063 ) (4,067 ) 633 (1,162 ) 454 2,058 1,348 77 Reorganization expenses 5,340 2,129 2,988 1,483 1,773 1,844 1,685 1,050 1,366 Interest expense, net 673 261 355 517 393 349 371 315 363 Earnings (loss) before income taxes 4,324 (3,453 ) (7,410 ) (1,367 ) (3,328 ) (1,739 ) 2 (17 ) (1,652 ) Income taxes (100 ) 0 (196 ) 0 0 0 0 0 (83 ) Net earnings (loss) 4,424 (3,453 ) (7,214 ) (1,367 ) (3,328 ) (1,739 ) 2 (17 ) (1,569 ) SG&A Breakdown: Wages and benefits 10,579 5,364 6,268 4,009 4,307 5,581 4,648 4,490 5,809 Advertising 2,245 736 336 371 866 1,320 1,241 1,810 2,030 Occupancy costs 6,141 3,268 3,674 2,849 3,086 3,087 2,953 2,824 2,823 Credit card fees 838 384 319 222 265 297 400 375 370 Other SG&A 1,336 655 (817 ) (326 ) 649 841 379 221 537 Total selling, general and administrative expense 21,139 10,407 9,780 7,125 9,173 11,126 9,621 9,720 11,569 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Page 3 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Balance Sheet As of January 5, 2008 (in 000's) March 20, May 5, June 2, July 7, August 4, September 1, October 6, November 3, December 1, January 5, 2007 2007 2007 2007 2007 2007 2007 2007 2007 2008 Assets Current assets: Cash and cash equivalents 9,763 4,924 3,838 8,581 8,904 4,849 4,225 3,783 3,366 2,927 Receivables, less allowance for doubtful accounts 2,659 5,956 5,530 5,950 5,736 5,764 5,834 6,124 6,584 6,495 Inventories 109,670 88,855 80,789 77,049 77,583 80,754 85,863 90,035 87,424 87,125 Income taxes refundable 10,105 10,105 10,105 10,105 10,105 10,105 8,235 8,235 8,235 8,235 Prepaid expenses 1,301 1,029 2,379 2,425 2,173 1,893 1,821 2,174 1,766 1,857 Total current assets 133,498 110,869 102,641 104,110 104,501 103,365 105,978 110,351 107,375 106,639 Property and equipment, at depreciated cost 50,393 49,424 48,802 45,478 43,883 43,524 43,348 43,829 43,330 42,878 Other assets 14,923 16,193 15,722 14,943 15,297 15,072 14,978 15,044 14,957 14,801 Total assets 198,814 176,486 167,165 164,531 163,681 161,961 164,304 169,224 165,662 164,318 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 0 8,999 10,154 12,769 15,218 16,640 19,393 22,190 20,435 19,700 Credit facility: DIP financing 53,021 15,893 10,596 17,500 17,500 17,500 17,500 19,533 18,706 20,131 Accrued liabilities 651 8,317 8,960 7,859 8,198 8,358 9,720 10,205 9,820 9,379 Deferred tax liabilities 6,273 6,273 6,273 6,273 6,273 6,273 6,273 6,273 6,273 6,273 Liabilities subject to compromise Accounts payable 35,110 32,766 32,046 31,417 29,145 29,169 29,241 28,661 28,631 28,593 Accrued liabilities 19,687 16,299 14,714 14,526 14,366 14,222 13,995 14,043 13,317 13,215 Income taxes payable 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 Long-term lease financing obligations 4,011 4,004 3,997 1,684 1,682 1,681 1,679 1,677 1,676 1,674 Capital Lease Obligations 1,731 1,728 1,726 1,722 1,718 1,714 1,710 1,706 1,701 1,697 Postretirement benefits other than pensions 9,216 9,276 9,345 9,414 9,403 9,473 9,542 9,519 9,588 9,658 Pension and SERP liabilities 8,281 8,403 8,498 8,594 8,690 8,786 8,881 8,978 9,074 9,169 Other liabilities 10,663 9,871 9,578 8,875 9,121 9,110 9,082 9,102 9,098 9,104 Total liabilities 149,644 122,829 116,887 121,633 122,314 123,926 128,016 132,887 129,319 129,593 Total shareholders' equity 49,170 53,657 50,278 42,898 41,367 38,035 36,288 36,337 36,343 34,725 Total liabilities and shareholders' equity 198,814 176,486 167,165 164,531 163,681 161,961 164,304 169,224 165,662 164,318 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Note 2:As of January 5, 2008, Hancock had $54.8 million of availability under the DIP Credit Facility. Note 3: The Company adjusted previously reported MOR financial data (in bold) as follows: Cash and cash equivalents, as previously reported 9,763 4,519 3,838 8,581 8,904 4,849 4,225 3,783 3,366 Adjustment to reclass overdraft - 405 - Cash and cash equivalents, as adjusted 9,763 4,924 3,838 8,581 8,904 4,849 4,225 3,783 3,366 Inventories, as previously reported 106,581 85,974 77,984 74,321 74,931 78,173 83,353 87,596 85,039 Adjustment to record deferred credit on consigned inventory 3,089 2,881 2,805 2,728 2,652 2,581 2,510 2,439 2,385 Inventories, as adjusted 109,670 88,855 80,789 77,049 77,583 80,754 85,863 90,035 87,424 Accounts payable not subject to compromise, as previously reported - 8,594 10,154 12,769 15,218 16,640 19,393 22,190 20,435 Adjustment to reclass overdraft - 405 - Accounts payable not subject to compromise, as adjusted - 8,999 10,154 12,769 15,218 16,640 19,393 22,190 20,435 Accounts payable subject to compromise, as previously reported 34,824 32,480 31,760 31,131 28,859 28,883 28,955 28,375 28,345 Adjustment to record additional pre- petition accounts payable 286 286 286 286 286 286 286 286 286 Accounts payable subject to compromise, as adjusted 35,110 32,766 32,046 31,417 29,145 29,169 29,241 28,661 28,631 Accrued liabilities subject to compromise, as previously reported 16,598 13,418 11,909 11,798 11,714 11,641 11,485 11,604 10,932 Adjustment to record deferred credit on consigned inventory 3,089 2,881 2,805 2,728 2,652 2,581 2,510 2,439 2,385 Accrued liabilities subject to compromise, as adjusted 19,687 16,299 14,714 14,526 14,366 14,222 13,995 14,043 13,317 Income taxes payable, as previously reported - Adjustment to record FIN 48 cumulative effect adjustment 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 Income taxes payable, as adjusted 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 Total shareholders' equity, as previously reported 50,456 54,943 51,564 44,184 42,653 39,321 37,574 37,623 37,629 Adjustment to record additional pre-petition accounts payable (286 ) (286 ) (286 ) (286 ) (286 ) (286 ) (286 ) (286 ) (286 ) Adjustment to record FIN 48 cumulative effect adjustment (1,000 ) (1,000 ) (1,000 ) (1,000 ) (1,000 ) (1,000 ) (1,000 ) (1,000 ) (1,000 ) Total shareholders' equity, as adjusted 49,170 53,657 50,278 42,898 41,367 38,035 36,288 36,337 36,343 Page 4 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Cash Flows For the period January 5, 2008 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 Cash flows from operating activities: Net earnings 4,424 (3,453 ) (7,214 ) (1,367 ) (3,328 ) (1,739 ) 2 (17 ) (1,569 ) Adjustments to reconcile net earnings to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 1,187 700 1,290 (265 ) 374 576 318 519 859 Amortization of deferred loan costs 148 83 127 235 186 104 162 99 123 LIFO charge (credit) (7,050 ) (3,596 ) (1,667 ) 282 275 (781 ) (264 ) (277 ) (716 ) Reserve for store closings credits, including interest expense 1,653 (39 ) 1,830 435 (7 ) (10 ) 122 (514 ) (50 ) Reserve for obsolete inventory (25 ) (8 ) (79 ) 0 0 0 0 0 0 Reserve for sales returns and bad debts (81 ) 0 0 3 0 0 59 0 0 Stepped rent accrual (30 ) (111 ) (563 ) 181 (1 ) (31 ) 8 0 1 Loss (gain) on disposition of property and equipment 210 72 523 (2,023 ) (5 ) 0 (8 ) 77 (2 ) Gain on disposition of lease financing obligations 0 0 (153 ) 0 0 0 0 0 0 Stock compensation expense 281 125 125 (113 ) 46 42 98 74 83 (Increase) decrease in assets Receivables and prepaid expenses (3,024 ) (924 ) (466 ) 466 252 2 (643 ) (52 ) (2 ) Inventory at current cost 27,537 11,492 4,713 (77 ) (3,358 ) (4,322 ) (3,757 ) 2,853 739 Income tax refundable 0 0 0 0 0 1,870 0 0 0 Other noncurrent assets (1,418 ) 167 1,367 (589 ) 39 20 (228 ) (12 ) 33 Increase (decrease) in liabilities Accounts payable 6,655 435 1,986 177 1,446 2,826 2,217 (1,785 ) (773 ) Accrued liabilities 2,299 (737 ) (2,946 ) 20 90 1,229 305 (606 ) (500 ) Income taxes payable (100 ) 0 (196 ) 0 0 0 0 0 (83 ) Postretirement benefits other than pensions (163 ) (43 ) (43 ) (122 ) (41 ) (42 ) (134 ) (42 ) (41 ) Long-term pension and SERP liabilities 245 156 158 156 157 156 157 156 157 Reserve for store closings (53 ) (297 ) (41 ) (308 ) (67 ) (55 ) (26 ) 8 4 Other liabilities (269 ) (41 ) (97 ) 92 (11 ) (29 ) 83 (4 ) 7 Net cash used in operating activities 32,426 3,981 (1,346 ) (2,817 ) (3,953 ) (184 ) (1,529 ) 477 (1,730 ) Cash flows from investing activities: Additions to property and equipment (598 ) (42 ) (185 ) (21 ) (101 ) (410 ) (950 ) (63 ) (131 ) Proceeds from the disposition of property and equipment 489 282 134 3,165 3 4 8 1 2 Net cash used in investing activities (109 ) 240 (51 ) 3,144 (98 ) (406 ) (942 ) (62 ) (129 ) Cash flows from financing activities: Net borrowings on revolvingcredit agreement (37,128 ) (5,297 ) 6,904 0 0 0 2,033 (827 ) 1,425 Payments for lease financing (7 ) (7 ) (1 ) (1 ) (1 ) (1 ) (1 ) (1 ) (2 ) Payments for capital leases (2 ) (3 ) (3 ) (3 ) (3 ) (3 ) (3 ) (4 ) (3 ) Payments for loan costs 0 0 (715 ) 0 0 (30 ) 0 0 0 Purchase of treasury stock 0 0 0 0 0 0 0 0 0 Tax obligation settled with treasury stock (19 ) 0 (45 ) 0 0 0 0 0 0 Net cash provided by financing activities (37,156 ) (5,307 ) 6,140 (4 ) (4 ) (34 ) 2,029 (832 ) 1,420 Decrease in cash and cash equivalents (4,839 ) (1,086 ) 4,743 323 (4,055 ) (624 ) (442 ) (417 ) (439 ) Cash and cash equivalents: Beginning of period 9,763 4,924 3,838 8,581 8,904 4,849 4,225 3,783 3,366 End of period 4,924 3,838 8,581 8,904 4,849 4,225 3,783 3,366 2,927 Note:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Note: The Company adjusted previously reported MOR financial data (in bold).See Balance Sheet for details. Page 5 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Allocation of Disbursements among Legal Entities For the periods ending (in 000's) March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 Hancock Fabrics, Inc. 5,014 17,548 9,811 12,165 7,362 8,298 9,837 8,474 9,002 10,615 Hancock Fabrics, LLC 111 390 729 652 335 382 449 393 396 508 Hancock Fabrics of Michigan, Inc. 172 604 267 83 - HF Merchandising, Inc 3,585 12,546 11,857 12,247 11,341 15,006 20,904 16,705 13,497 19,978 Hancockfabrics.com, Inc. 41 142 111 117 182 180 279 284 400 543 HF Enterprises, Inc. 1 3 1 2 - - 1 1 - 1 HF Resources, Inc. 1 3 1 2 - - 1 1 - 1 Revenue allocation by entity March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 Hancock Fabrics, Inc. 15,130 46,766 25,183 22,371 16,756 17,497 24624 23,667 25,526 29,196 Hancock Fabrics, LLC 336 1,038 1,871 1,198 761 805 1,123 1,100 1,123 1,398 Hancock Fabrics of Michigan, Inc. 521 1,609 686 152 - Hancockfabrics.com, Inc. 107 331 136 201 151 206 296 332 416 512 16,094 49,745 27,876 23,922 17,668 18,508 26,043 25,099 27,065 31,106 Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. Page 6 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Payments to taxing authorities For the period ending January 5, 2008 (in 000's) Debtors in possession and trustees are required to pay post-petition tax liabilities incurred after the filing of their Chapter 11 petition on an as due basis. 1) Federal income taxes YES (X) NO () 2) FICA withholdings YES (X) NO () 3) Federal employee withholdings YES (X) NO () 4) Employer's FICA YES (X) NO () 5) Federal unemployment tax YES (X) NO () 6) State income and franchise taxes YES (X) NO () 7) State employee withholdings YES (X) NO () 8) State unemployment taxes YES (X) NO () 9) Property taxes YES (X) NO () 10) Sales tax YES (X) NO () 11) All other taxes YES (X) NO () If any of the above taxes have not been paid, state below the tax not paid, the amount past due and the date of the last payment ** DETAILS OF PAYMENTS TO SPECIFIC TAXING AUTHORITIES IS AVAILABLE UPON REASONABLE WRITTEN REQUEST TO THE DEBTOR'S COUNSEL AT MORRIS, NICHOLS, ARSHT AND TUNNELL, ATTN: DEREK ABBOT, 1201 NORTH MARKET STREET, WILMINGTON DE 19899 Page 7 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Accounts Receivable & Payable Aging As of January 5, 2008 (in 000's) Accounts Receivable: May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 Sept. 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 Current 80 17 28 24 48 52 33 21 30 61 - 90 12 26 7 11 7 8 7 5 5 91 - 120 27 9 19 4 7 6 8 7 6 Over 121 12 43 36 43 21 37 35 37 41 Total aged accounts receivable 131 95 90 82 83 103 83 70 82 Excess work comp. claims 463 453 456 465 464 459 458 455 459 Accounts receivable vendors 152 209 1,599 1,145 1,077 1,107 1,166 1,134 1,375 Accounts receivable employees 5 7 6 7 7 6 4 5 4 Accounts receivable pension fund 333 347 361 381 393 426 498 521 535 Customer accounts receivable* 100 100 82 80 80 81 81 80 80 Credit card sales 4,772 4,319 3,356 3,576 3,660 3,652 3,834 4,319 3,960 5,956 5,530 5,950 5,736 5,764 5,834 6,124 6,584 6,495 Accounts Payable ** May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 Sept. 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 0 - 30 4,996 3,739 5,222 7,846 7,526 8,550 10,998 10,402 7,278 31 - 60 223 381 847 303 733 1,353 1,080 1,865 2,599 61 - 90 - 12 8 11 24 127 94 34 27 91 - 120 - 23 127 62 14 Total aged accounts payable 5,219 4,132 6,077 8,160 8,283 10,053 12,299 12,363 9,918 Distribution center inventory in transit 1,333 2,556 2,557 3,249 4,442 4,741 4,181 2,961 4,923 Drop ship inventory in transit* 1,314 1,033 1,488 1,711 1,898 2,350 3,263 3,400 3,237 Misc. expense accruals* 1,133 2,433 2,647 2,098 2,017 2,249 2,447 1,711 1,622 Total unpaid post-petition payables 8,999 10,154 12,769 15,218 16,640 19,393 22,190 20,435 19,700 * Amount shown are estimated based on historical data. ** The accounts payable agings is based on the invoice date.All vendors are generally being paid in accordance with negotiated payment terms. Note: The Company adjusted previously reported MOR financial data (in bold).See Balance Sheet for details. Page 8 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Asset Sales As of January 5, 2008 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 December 1, 2007 January 5, 2008 Proceeds Fixtures 481.4 282.0 134.0 3.2 3.0 0.5 - 1.0 2.0 Vehicles 7.6 - - 13.0 - 3.5 8.0 - - Land - - - 3,148.8 - 489.0 282.0 134.0 3,165.0 3.0 4.0 8.0 1.0 2.0 Note: All proceeds from the sale of assets outside the ordinary course were deposited into Hancock owned bank accounts which were swept against the DIP Credit Facility. Page9 of 9
